Citation Nr: 1548830	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 9, 2001 for the grant of service connection for residuals of prostate cancer, status post radical retropubic prostatectomy.

2.  Entitlement to an effective date earlier than August 9, 2001 for the grant of an increased (30 percent) rating for headaches.

3.  Entitlement to an effective date earlier than August 9, 2001 for the grant of an increased (20 percent) rating for limitation of motion of the lumbosacral spine.

4.  Entitlement to an effective date earlier than August 9, 2001 for the grant of an increased (20 percent) rating for limitation of motion of the cervical spine.

5.  Entitlement to an initial rating higher than 20 percent for residuals of prostate cancer, status post radical retropubic prostatectomy, prior to April 3, 2002.

6.  Entitlement to an initial rating higher than 20 percent for residuals of prostate cancer, status post radical retropubic prostatectomy, beginning April 3, 2002.
7.  Entitlement to a separate initial compensable rating for erectile dysfunction.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 1971 and from January 1973 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned at a September 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The issue of entitlement to service connection for a psychiatric disability (to include posttraumatic stress disorder) has been raised by the record in a June 2013 "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to higher initial ratings for residuals of prostate cancer, status post radical retropubic prostatectomy, beginning April 3, 2002 and entitlement to a separate initial compensable rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to an earlier effective date for the grant of service connection for residuals of prostate cancer, status post radical retropubic prostatectomy, entitlement to earlier effective dates for the grant of increased ratings for headaches, limitation of motion of the lumbosacral spine, and limitation of motion of the cervical spine, and entitlement to a TDIU.

2.  A radical retropubic prostatectomy due to prostate cancer was performed in April 2001 and a claim of service connection for a prostate disability was received in August 2001; a mandatory VA examination to assess the residuals of prostate cancer was conducted on April 3, 2002.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issues of entitlement to an earlier effective date for the grant of service connection for residuals of prostate cancer, status post radical retropubic prostatectomy, entitlement to earlier effective dates for the grant of increased ratings for headaches, limitation of motion of the lumbosacral spine, and limitation of motion of the cervical spine, and entitlement to a TDIU, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial 100 percent rating for residuals of prostate cancer, status post radical retropubic prostatectomy, were met prior to April 3, 2002.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code (DC) 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id. 

In the present case, the Veteran's representative submitted a signed written statement in September 2015 in which it was indicated that the Veteran wished to withdraw from appeal the issues of entitlement to earlier effective dates and entitlement to a TDIU.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal as to these issues is dismissed.





II. Initial Rating Prior to April 3, 2002

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the highest rating possible for residuals of prostate cancer, status post radical retropubic prostatectomy for the entire claim period prior to April 3, 2002, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

The Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, are rated under 38 C.F.R. § 4.115b, DC 7528.  Under DC 7528, all malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  A Note to DC 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination, shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

In this case, an operative report from Womack Army Medical Center indicates that the Veteran underwent a radical retropubic prostatectomy on April 16, 2001 due to prostate cancer.  The Veteran's claim of service connection for a prostate disability was received in August 2001, and a VA examination was conducted on April 3, 2002.  During the examination, the Veteran reported that he had experienced generalized abdominal pain following the surgery and that he did not know his prostate-specific antigen (PSA) level.  He also experienced "some incontinence" following the surgery and he was unable to have an erection.  He was diagnosed as having postoperative residuals of carcinoma of the prostate following radical excision.

Thereafter, service connection for residuals of prostate cancer, status post radical retropubic prostatectomy, was granted by way of the October 2002 rating decision (from which the current appeal originates) and an initial 20 percent disability rating was assigned based on a residual voiding dysfunction.  However, as the Veteran's claim of service connection for a prostate disability was received within 6 months of his April 2001 radical retropubic prostatectomy (i.e. in August 2001) and the mandatory VA examination which served as the basis for the initial 20 percent rating was conducted in April 2002, the Board finds that an initial 100 percent rating for residuals of prostate cancer, status post radical retropubic prostatectomy, is warranted under DC 7528 for the entire claim period prior to April 3, 2002 (the date of the April 2002 examination).  Hence, the full benefit sought on appeal during this period for the residuals of prostate cancer, status post radical retropubic prostatectomy, is granted at this time.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 4.115b, DC 7528.  As detailed below, additional evidentiary development is required before the disability rating for the period beginning April 3, 2002 may be addressed.


ORDER

The appeal as to the issue of entitlement to an effective date earlier than August 9, 2001 for the grant of service connection for residuals of prostate cancer, status post radical retropubic prostatectomy, is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than August 9, 2001 for the grant of an increased (30 percent) rating for headaches is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than August 9, 2001 for the grant of an increased (20 percent) rating for limitation of motion of the lumbosacral spine is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than August 9, 2001 for the grant of an increased (20 percent) rating for limitation of motion of the cervical spine is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.

Entitlement to an initial 100 percent rating for residuals of prostate cancer, status post radical retropubic prostatectomy, prior to April 3, 2002, is granted.


REMAND

During the September 2015 hearing, the Veteran reported that he was receiving treatment at VA for the residuals of his prostate cancer.  The hearing was conducted by way of videoconference at the RO in North Little Rock, Arkansas.  The Veteran has lived in North Carolina, but a March 2015 "Report of General Information" form (VA Form 27-0820) indicates that he was moving to North Little Rock, Arkansas.  Also, he submitted an August 2015 "Prostate Cancer Disability Benefits Questionnaire" (VA Form 21-0960J-3) which was completed by a physician at the VA Medical Center in North Little Rock, Arkansas.  The only VA treatment records in the file are from the VA Medical Center in Fayetteville, North Carolina (VAMC Fayetteville) dated to October 2014 and the VA Medical Center in Durham, North Carolina (VAMC Durham) dated to July 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained and must be secured on remand.  38 U.S.C.A. § 5103A(b),(c) ; Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, the evidence suggests that the Veteran's service-connected residuals of prostate cancer, status post radical retropubic prostatectomy, may have worsened since his last VA examination in June 2012.  For example, the June 2012 examination report indicates that he did not require/use absorbent materials for a voiding dysfunction, that there was a daytime voiding interval of between 2 and 3 hours, and that he was awakened to void 3 to 4 times per night.  However, the August 2015 VA Form 21-0960J-3 indicates that he required absorbent materials for urine leakage, that there was a daytime voiding interval of between 1 and 2 hours, and that he was awakened 5 or more times per night to void. 

Although the VA Form 21-0960J-3 was completed by a VA physician in August 2015, a VA examination has not been conducted since June 2012, and the case is otherwise being remanded to obtain additional treatment records.  Hence, given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected residuals of prostate cancer, status post radical retropubic prostatectomy is triggered.

In addition, following a January 2013 supplemental statement of the case, additional 
relevant VA treatment records from VAMC Fayetteville dated since February 2012 have been associated with the file by the AOJ.  As pertinent evidence was associated with the file by the AOJ subsequent to the January 2013 supplemental statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issue of entitlement to a higher initial rating for residuals of prostate cancer, status post radical retropubic prostatectomy, beginning April 3, 2002, for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015).

Finally, in the October 2002 rating decision, the RO appears to have granted service connection for erectile dysfunction and rated it as noncompensable in conjunction with the service-connected residuals of prostate cancer, status post radical retropubic prostatectomy.  Specifically, the RO explained that "the issue of compensation for impotence is included with residuals of prostate cancer because, if evaluated separately, this condition would not be compensable."  Later that month, the Veteran submitted a notice of disagreement with the October 2002 decision and explained that he disagreed with the noncompensable rating assigned to his erectile dysfunction.  A statement of the case has not been issued as to this issue, and must be furnished on remand.  38 U.S.C.A. § 7105(a) (West 2014); Manlincon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to a separate initial compensable rating for erectile dysfunction.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  Obtain all outstanding VA records of treatment, to specifically include:
(a)  any records from VAMC Fayetteville dated from October 2014 through the present; 
(b)  any records from VAMC Durham dated from July 2012 through the present;
(c)  any records from the Central Arkansas Veterans Healthcare System dated from August 2000 through the present; and
(d)  any records from any other sufficiently identified VA facility.

3.  Then, schedule the Veteran for a VA examination to assess the current severity of his residuals of prostate cancer, status post radical retropubic prostatectomy.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all residuals of the Veteran's prostate cancer, status post radical retropubic prostatectomy, to specifically include the severity of any renal dysfunction, whether any appliance or absorbent materials are required for urine leakage and the number of times per day that any such materials must be changed, the Veteran's daytime voiding interval, the number of times per night he is awakened to void, and the severity of any obstructed voiding.

The examiner shall also report the nature and severity of any scars associated with the Veteran's service-connected prostate disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

4.  Then readjudicate the claim, considering all additional relevant evidence (including treatment records from VAMC Fayetteville dated since February 2012 and all additional relevant evidence received since the January 2013 supplemental statement of the case).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


